Citation Nr: 1611614	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-44 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for hepatitis C and assigned an initial noncompensable (zero percent) disability rating, effective May 27, 2003.

In April 2013, the Veteran and his spouse testified at a Travel Board hearing held before the undersigned Veterans Law Judge at the RO in Waco, Texas.  A copy of the hearing transcript is of record.

In July 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.  After completion of the requested actions, the AOJ issued a June 2015 supplemental statement of the case (SSOC), continuing the denial of the Veteran's claim, and returned the appeal to the Board.  In August 2015, the Board again remanded the Veteran's claim to the AOJ to ensure compliance with the Board's July 2014 Remand instructions.  Thereafter, in a December 2015 SSOC, the AOJ continued the previous denial of the Veteran's claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's hepatitis C is not manifested by any associated fatigue, malaise, anorexia, or incapacitating episodes (including any symptoms of nausea, vomiting, arthralgia, or right upper quadrant pain).




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

This appeal involves the determination of the initial rating assigned following the grant of service connection.  In such cases, the notification duties of the VCAA are no longer pertinent.  The Board notes that the Veteran did receive the notice to which he is entitled under 38 U.S.C.A. §§ 5103A and 7105 (West 2014).  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the issue decided herein was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, as well as statements from the Veteran and his representative.  In addition, the Veteran was afforded VA examinations and furnished with medical opinions as to his claim.

As previously mentioned, the issue on appeal was previously before the Board in August 2015 when it was remanded.  In that Remand, the Board instructed the AOJ to secure new authorization of release forms from the Veteran for Dr. L. and Dr. N., so as to allow VA to obtain outstanding private treatment records.  The Board also instructed the AOJ to schedule the Veteran for a VA examination and obtain an opinion concerning the Veteran's disability and claimed symptomatology.

In an October 2015 letter, the Veteran was asked to complete the appropriate release forms so as to allow VA to obtain private treatment records from Dr. L. and Dr. N., and he was advised that he was also able to obtain and submit any such records.  Copies of the release form (VA Form 21-4142) were included with the letter.  However, the Veteran did not respond to the October 2015 letter and did not otherwise submit a completed VA Form 21-4142 to allow VA to obtain records from Dr. L. and Dr. N.  

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release forms so as to allow VA to obtain treatment records from Dr. L. and Dr. N., VA has no further duty to attempt to obtain any additional private treatment records.

Moreover, in December 2015, a VA examination was conducted and an opinion was obtained concerning the Veteran's disability and claimed symptomatology.  The opinion adequately addressed the matters at issue in this case.  Therefore, the AOJ substantially complied with all of the Board's August 2015 Remand instructions, and VA has no further duty to attempt to obtain any additional records or provide additional examinations and/or opinions with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II.	Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

In this case, the RO evaluated the Veteran's hepatitis C as noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2015), which provides the rating criteria for hepatitis C.  The Veteran, however, contends that his hepatitis C is entitled to a higher rating.  Under DC 7354, a noncompensable evaluation is warranted where the hepatitis C infection is nonsymptomatic.  38 C.F.R. § 4.114, DC 7354.  A 10 percent rating is warranted where the following signs and symptoms due to hepatitis C infection are manifested: "[i]ntermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks during the past 12-month period."  Id.  A 20 percent rating is warranted for "[d]aily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period."  Id.

A 40 percent rating is warranted for "[d]aily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period."  Id.  A 60 percent rating is warranted for "[d]aily fatigue, malaise and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly."  Id.  Finally, a 100 percent rating requires "[n]ear-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain)."  Id.  In regard to the above, the term "incapacitating episode" means "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Id. at note 2.

In this case, the Veteran first tested positive for the hepatitis C antibody in the course of a June 2000 hospitalization.  Follow-up testing in August 2000 confirmed a positive hepatitis C antibody, and that he had been exposed to the disease in the past.  The qualitative test for a current active infection, however, was negative.  In July 2001, the Veteran visited a VA medical center (VAMC) complaining of nausea, vomiting, and fatigue.  However, the physician concluded that the Veteran's "[n]ausea, vomiting, fatigue, was most likely related to Renal Failure."  In April 2002, the Veteran again tested positive for the hepatitis C antibody.  Qualitative testing for a current active infection in May 2002, however, was again negative.  In August 2002, the Veteran's spouse called the VAMC reporting that the Veteran, who was undergoing dialysis, was nauseous.  The nurse who took the call advised the Veteran's spouse that it was not unusual for patients undergoing dialysis to get nauseous at times.

In November 2005, during a visit with his private physician, Dr. G., the Veteran denied nausea, vomiting and/or joint pain.  Additionally, in April 2006, during another visit with by Dr. G., the doctor noted that the Veteran's gastrointestinal (GI) system was within normal limits.  The doctor also recorded his weight at 296 pounds.  The Veteran did not report fatigue, malaise, anorexia, arthralgia, and/or right upper quadrant (RUQ) pain at the time.  However, at a September 2007 appointment with Dr. G., he presented with complaints of fatigue and weight loss.  Dr. G. made no determinations as to the cause of the Veteran's symptoms.  The Veteran's GI system was noted to be within normal limits, and his weight was recorded at 278 pounds.

In April 2009, the Veteran underwent a liver, gall bladder, and pancreas VA examination, where the examiner stated that the "[V]eteran had Hepatitis C with a mild episode of the disease and the condition resolved with a positive antibody showing he has the condition but with 2 negative viral loads the disease is no longer active."  Also, the examiner found that the "Veteran has no concurrent symptoms that can be related to Hepatitis C as he has the disease but recovered from it with no virus detectable in prior testing."

In April 2010, the Veteran visited a VAMC reporting, among other things, complaints of nausea and vomiting two to four times daily, weakness, and fatigue.  At a VAMC appointment in October 2010, the Veteran reported that he still had nausea and was "vomiting 3 days a week or so."  He claimed that his nausea and vomiting was due to his hepatitis C and requested that he be seen at the hepatitis C clinic.  The physician noted the following: "hep C, low viral load, not detected."  The physician also noted that per a paper from a gastroenterologist that the Veteran brought to the appointment, the Veteran's chronic nausea and vomiting two to three times per week was due to diabetes and not hepatitis C.  In October 2010, this note, dated in September 2010 from the Veteran's private physician, Dr. J., was recorded.  The note stated that the Veteran underwent a colonoscopy in July 2010, and that the Veteran's nausea and vomiting was likely secondary to gastroparesis.  It also stated that the Veteran's nausea and vomiting "may certainly be secondary to norco that he takes for chronic pain and he may have diabetic gastroparesis as well."

In November 2010, per the Veteran's request in October 2010, he was seen as a consult in the VA infectious disease clinic.  The clinician noted that the consult was upon request of the Veteran and his spouse and "secondary to patient's recurrent symptoms of nausea, vomiting and RUQ pain and bloating."  Laboratory testing revealed that there was no evidence of active hepatitis C.  Ultrasonogram imaging revealed that "[t]he liver is coarse in echotexture where visualized consistent with fatty infiltration."  The clinician therefore ruled out hepatitis C as the cause of the Veteran's GI symptoms and concluded that the "most likely cause of GI s[ymptoms]s are related to fatty liver disease."

At a VAMC appointment in March 2011, the Veteran reported that he was still experiencing nausea but was vomiting "only when he gets hot."  He did not otherwise have complaints of fatigue, malaise, anorexia, arthralgia, and/or RUQ pain.  The Veteran's weight was measured to be 291.6 pounds.  The physician again noted "hep C, low viral load, not detected" and the September 2010 note from Dr. J.  Also in March 2011, in the context of a mental health diagnostic study and upon questions prompted by the examiner, the Veteran indicated that he was feeling tired or having little energy as well as having poor appetite or overeating.

In June 2011, the Veteran underwent another liver, gall bladder, and pancreas VA examination, where he reported having the following symptoms: daily fatigue, intermittent nausea, and intermittent vomiting.  He denied having malaise, anorexia, RUQ pain, and/or weight loss.  His weight was measured to be 298 pounds.  The examiner noted that there were no incapacitating episodes during the last 12-month period.  The examiner concluded that the Veteran had hepatitis C, but that it was not active.  In addition, the examiner opined that the Veteran's symptoms "are more likely than not related to his active renal failure, dialysis and diabetes."

In September 2011, the Veteran visited a VAMC reporting that he still had nausea and was vomiting "only when he gets hot."  He did not otherwise have complaints of fatigue, malaise, anorexia, arthralgia, and/or RUQ pain.  The Veteran's weight was measured to be 285.7 pounds.  The physician again noted "hep C, low viral load, not detected" and the September 2010 note from Dr. J.  In April 2012, the Veteran visited the VAMC again, reporting that he still had nausea and was vomiting "only when he gets hot."  The Veteran's weight was measured to be 292.3 pounds.  The physician again noted "hep C, low viral load, not detected" and the September 2010 note from Dr. J.

In April 2013, the Veteran testified that he experienced nausea, vomiting, watering eyes, and feeling sick to his stomach because of his hepatitis C.  See April 2013 Hearing Transcript at 6-7.  He also described feeling constantly "very fatigued and no energy" and having "poor appetite."  See id. at 7.  The Veteran asserted that he did not think that any of these symptoms were related to any other of the conditions he currently had.  See id. at 11, 13.  In addition, the Veteran testified that he had been losing "at least 30 or 40" pounds over the past two years.  See id. at 15. 

In September 2013, the Veteran visited his private physician, Dr. N.  At that visit, the Veteran's GI system was noted to be negative for nausea and vomiting.  His weight was measured to be 265 pounds.

In December 2015, the Veteran was afforded a hepatitis, cirrhosis and other liver conditions VA examination.  The Veteran reported having symptoms of nausea and vomiting as well as pain in his right side.  He also reported that he was not currently being seen or treated for hepatitis C.  The examiner found that the Veteran did not have current signs or symptoms attributable to chronic or infectious liver diseases.  He also found that the Veteran did not have any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and RUQ pain) due to liver conditions during the past 12 months.  Concurrent laboratory studies of hepatitis C viral titers revealed that the hepatitis C virus was not detected.  The examiner noted that laboratory studies in 2010 also did not detect the hepatitis C virus.  The examiner concluded that the Veteran did not have active chronic hepatitis C.  He further concluded that the Veteran had acute hepatitis C at some point with spontaneous resolution.  In addition, the examiner remarked that "as veteran does not have active chronic hepatitis C - it would not be possible to have symptoms from chronic hepatitis C."  The examiner also noted that the Veteran did not have RUQ pain on physical examination.  Ultimately, the examiner opined that the Veteran's reported symptoms were less likely than not caused by the Veteran's hepatitis C.  Also the examiner opined that the Veteran's symptoms were more likely a result of nonservice-connected conditions.  In particular, the examiner referenced Dr. J.'s note attributing the Veteran's nausea and vomiting to pain medication and gastroparesis.  The examiner also pointed to chronic dialysis and diabetes.

Based on the foregoing, the Board finds that the Veteran's service-connected hepatitis C does not warrant a compensable disability rating under DC 7354.  In this regard, there is no evidence that the Veteran's hepatitis C is active or has been active since he first tested positive for the hepatitis C antibody.  While the record reflects complaints of fatigue, malaise, anorexia, nausea, vomiting, and RUQ pain at various times throughout the period under appeal, there is no evidence that the Veteran's subjective complaints are and/or were related to hepatitis C.  (The Board notes that the Veteran does not assert he experiences arthralgia due to hepatitis C.)  In fact, the Veteran's medical providers have attributed the Veteran's complaints of nausea and vomiting to other sources in the past, to include renal failure, dialysis treatment, gastroparesis, diabetes, pain medication, and fatty liver disease.  There is no evidence of a medical provider linking the Veteran's complaints of fatigue, malaise, anorexia, nausea, vomiting, and RUQ pain to hepatitis C.  Moreover, VA examiners from the April 2009, June 2011, and December 2015 examinations opined that the Veteran had no concurrent symptoms relating to hepatitis C, as the hepatitis C was not active.  In particular, the December 2015 examiner opined that the Veteran's claimed symptoms were less likely than not caused by hepatitis C.  The examiner further opined that the Veteran's claimed symptoms were more likely a result of nonservice-connected conditions, noting pain medication, gastroparesis, dialysis, and diabetes.  Similarly, the June 2011 examiner concluded that the Veteran's claimed symptoms were more likely than not related to his active renal failure, dialysis and diabetes.  Notwithstanding, and in specific regard to the Veteran's complaints of nausea and vomiting, the Veteran has not claimed nor does the medical evidence of record indicate that he suffered symptoms severe enough to require bed rest and treatment by a physician.  Furthermore, although the Veteran has had complaints of weight loss, because the Veteran does not have fatigue, malaise, and anorexia relating to hepatitis C, a compensable rating is not warranted.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2011) (where there are successive rating criteria, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same).

The Board has considered all potentially applicable DCs, and finds no basis upon which to assign a compensable rating for the Veteran's hepatitis C under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board also concludes that referral for extra-schedular consideration is not warranted.  The evidence simply does not establish symptomatology related to the Veteran's hepatitis C that would take his case outside the norm.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial compensable disability rating for hepatitis C is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


